           Case 1:18-cv-00111-TS Document 4 Filed 10/15/18 Page 1 of 1




                                                                                                    FILED
                                                                                                        TH!GT COIJHT




Wesley Thompson
Attorney Pro Se
                                                                                              RECEIVED CLERK
Qah-State f>risotr-    , l {_ ~ -"1-
P:U. Box 23'0          l<--~Xi t4J-.) ,,.                                                         SEP 06 2018
                                       .(f
«9raper, m-81*t>20
                                                                                              U.S. DISTRICT COURT

            IN THE UNITBD 5Tf\TB5 IJI5TRICT \'.QURT, DISTRICT OF UTAH
                                             CENTRAL DIVISION
WESLEY THOMPSON,                                    *
                                                    *       REQUEST FOR OFFICIAL SERVICE
                      Plaintiff,                    *       OF PROCESS
                                                    *
vs.                                                 *       Case: 1:18-cv-00111
i)b1\/rtl 0 1/'2VrY1 P et.,   ai.,,                 *       Assigned To : Stewart, Ted
~J;rlilff           12:h                            *       Assign. Date: 9/6/2018
                      Defendants.                   *       Description: Thompson v. Trump, et al


       Plaintiff, WESLEY THOMPSON, attorney pro se, hereby requests the Court for Service

of Process in the above-captioned matter pursuant to 28 U.S.C. § 1915 (c).

       This request is based upon the accompanying application to proceed In Forma Pauperis,

supporting document and order.

       DATED this 2. l day of ,tl(,}(~; 05'r            .

                                                   (f''~~,:-~~~;;;:'.::::;:·,~~;,;,;;~=:=,~~~::~~?. .
                                                  ~ESLR¥'FH01"7:i:PSONW--        ....
                                                  Attorney Pro Se
